DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hikichi et al., US 5991889, teaches an a microcomputer including a program memory and a CPU operable in one of high-speed and low-speed modes in which the CPU carries out high-speed and low-speed operations when supplied with high-speed and low-speed clock signals (CKH and CKL), respectively, the program memory includes high-speed and low-speed operation memories for memorizing high-speed and low-speed mode programs which are read by first and second predetermined address ranges of a program address of a program counter of the CPU and which make the CPU carry out the high-speed and the low-speed operations, respectively. A memory controller produces, when detects the second predetermined address range of the program address, a high-speed operation stop signal for stopping operation of the high-speed operation memory. A clock supplying circuit supplies the CPU with one of the high-speed and the low-speed clock signals that corresponds to one of the high-speed and the low-speed modes. The CPU includes an operation mode setting register for setting a different one of the high-speed and the low-speed modes as an operation mode signal (M). In response to the operation mode signal, the clock supplying circuit 
Kim, US 20020083288 A1, teaches a system, which divides a memory into a plurality of equally-sized sub-memories and controls an address of each sub-memory, thereby significantly increasing the access speed to an auxiliary memory unit, which comprises a SCSI (Small Computer System Interface) interface controller for converting a SCSI interface bus into a PCI(Peripheral Component Interconnect Bus) interface bus for use in the system, a memory card module for storing data on the PCI interface bus therein, the memory card module being divided into a plurality of equally-sized memory blocks, and a CPU (Central Processing Unit) module for processing writing data on the PCI interface bus in the memory card module and reading out the data therefrom. The memory card module includes a PCI to memory controller of a tree hierarchical configuration, which is disposed between the PCI interface bus and the plurality of sub-memories as a bridge, for controlling access to the plurality of sub-memories, which is distributed in a hierarchical fashion.
The prior art of record does not teach individually or combination “map usage of the one or more low-power mode blocks in the set of functional blocks to a first address range associated with the first memory channel” in conjunction with all other limitations of claims 1 , 12 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUXING CHEN/Primary Examiner, Art Unit 2187